Case 7:20-cv-00349 Document 6 Filed on 02/26/21 in TXSD Page 1 of 7
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                               February 26, 2021
                                                               Nathan Ochsner, Clerk
Case 7:20-cv-00349 Document 6 Filed on 02/26/21 in TXSD Page 2 of 7
Case 7:20-cv-00349 Document 6 Filed on 02/26/21 in TXSD Page 3 of 7
Case 7:20-cv-00349 Document 6 Filed on 02/26/21 in TXSD Page 4 of 7
Case 7:20-cv-00349 Document 6 Filed on 02/26/21 in TXSD Page 5 of 7
Case 7:20-cv-00349 Document 6 Filed on 02/26/21 in TXSD Page 6 of 7
Case 7:20-cv-00349 Document 6 Filed on 02/26/21 in TXSD Page 7 of 7
